DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive since Goto teaches the features recited in the amended claim 1 as noted in the rejection.  Applicant’s arguments that the temperature compensation unit is not a capacitance type sensor as the second sensor is found unpersuasive since [0054] teaches capacitance variation amount to detect delta values, and the compensation unit uses delta values when performing temperature compensation [0055 and 0082-0085]).  Additionally, the term “substantially” recited in line 10 of claim 1 is considered indefinite since it is a relative term that is not defined in the specification, and therefore the metes and bounds of the claim cannot be discerned.
Claim Objections
Claim 10 is objected to because of the following informalities:  Lines 2-3 recite “the the” which should be “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, line 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 4-12 are rejected based on their dependency from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2015/0280708, hereinafter “Goto”).	Regarding claim 1, Goto discloses a sensor comprising:structure including (Figs. 1-3, [0082, 0085, 0091, 0109-0112], touchscreen input device 1 has a sensor electrode unit including a capacitance touch sensor C1 and a temperature detection unit 121):	a base (Fig. 3, second wiring board 22);	a first sensor of a capacitance type that 5detects pressing, the first sensor being attached to the base (Figs. 1-3, [0082, 0085, 0091, 0109-0112], touchscreen input device 1 has a first sensor of a capacitance type that detects pressing; center electrode in layer 32 of capacitance element C1 where finger is pressing is attached to the base 22; [0063], operation member 10 is deformable toward electrode board 20 to detect pressing); and 	a second sensor of a capacitance type that detects temperature, the second sensor being attached to the base in an area that corresponds to the first sensor and that is subject to the pressing detected by the first sensor, wherein the second sensor has a structure that substantially prevents the pressing detected by the first sensor from interfering with output of the second sensor (Figs. 1-3, [0082, 0085, 0091, 0109-0112], touchscreen input device 1 has a temperature detection unit 121 provided in an area 10a (electrodes to left or right of center electrode where finger presses) corresponding to the sensing unit to detect temperature variation and correct the sensing unit; see [0113] where temperature detection unit 121 is correcting each key press area for each node that detects capacitance via capacitance detection unit 111 to form a capacitance sensor; [0110] teach a capacitance detection unit 111 as the second capacitance type sensor with [0011-0012] teaching temperature correction of the nodes based on delta values Regarding claim 2, Goto discloses the sensor according to claim 1, further comprising 10a controller that acquires correction information depending on a capacitance change of the second sensor and corrects a signal output from the first sensor on a basis of the correction information (Goto, Figs. 1-3 and 8-9, main MCU 120 is a control unit that acquires correction information from controller IC 110, depending on a capacitance change of the temperature detection sensing unit 121, and corrects a signal output from the sensing unit C1 on a basis of the correction information (temperature detected signal information) [0098-0102, 0111-0112, 0119-0120, 0124]; [112] teaches to use each node value for the temperature compensation correction, therefore the left and right second sensors in Fig. 2 assist to correct the first sensor at area 10A where the keystroke occurs for the percentage key shown in Fig. 1).15	Regarding claim 4, Goto discloses the sensor according to claim 1, wherein 20the second sensor includes: 	a first electrode at a first side of the base (Fig. 3, [0075, 0082], left electrode at at a second side of the base opposite the first side, the second electrode being larger than the first electrode and provided to cover the first electrode (Fig. 3, [0075, 0082]electrode in layer 53 is larger than upper left electrode in region 10a with finger, covers the upper left electrode, and is on an other side of the base 21); and 	an adhesive layer interposed between the first 25electrode and the second electrode (Fig. 3, [0078], adhesive 52 is formed between the electrodes C1 at the finger region 10a).	Regarding claim 5, Goto as modified by Lin discloses the sensor according to claim 4, wherein the second sensor includes a third electrode provided at a first side of the first electrode in a horizontal direction (Fig. 3, [0082], electrode in layer 32 in region 10a where finger is pressing to the right of center electrode is the third electrode which is provided at a first right side of the first electrode).	Regarding claim 7, Goto discloses the sensor according to claim 1, wherein the base comprises a conductive layer ([0067, 0075]) base 22 is a wiring board having at least one wire comprising a conductive layer; alternatively, base for this claim only can be the shield layer 40).	Regarding claim 8, Goto discloses the sensor according to claim 1, further comprising: provided on a first side of the base that deforms toward electrodes of the first sensor when pressed (Goto, Figs. 2-3, operation layer 10 is deformable [0063] and is provided on an upper first side of the base 22; layer 10 deforms toward the electrodes C1 of the first sensor where the finger is pressing); and 	a rigid spacer provided on 20the first side of the base and above electrodes of the second sensor (Goto, Figs. 2-3, spacer 31 is provided on the first upper side of the base 22 and above the electrodes (left and right electrodes from center pressing electrode in 10a) of the second sensor (under a broadest reasonable interpretation, above is interpreted as in a location higher than the electrodes relative to the base layer since Applicant has not specified directly above).	Regarding claim 9, Goto discloses the sensor according to claim 1, wherein the first sensor is one of a plurality of first sensors in the sensor structure, and wherein the second sensor is one of a plurality of second sensors in the sensor structure, and wherein each first sensor is paired with a corresponding second sensor (Goto, Figs. 1-3, [0123], each key 10a has first sensor as one of a plurality of first sensors, and each key 10a has a paired corresponding second sensor of a plurality of second sensors in the keyboard sensor structure).	Regarding claim 10, Goto discloses the sensor according to claim 9, wherein the plurality of first sensors and the plurality of second sensors are alternately arranged along the sensor structure (Goto, Figs. 1-3, [0123], for each key 10a, first and second electrodes are alternately arranged along the keyboard sensor structure).	Regarding claim 11, Goto discloses the sensor according to claim 1, wherein the 58S P368 66 0 WOQfirst sensor and the second sensor are provided to overlap each other in a thickness direction of the sensor structure (Goto, Figs. 2-3, first sensor and second sensor electrodes in layers 32 and 53 overlap in the X-direction as a thickness direction).	Regarding claim 12, Goto discloses an electronic device comprising the sensor 5according to claim 1 (Goto, Figs. 1-3, [0003], computer having touchscreen input is an electronic device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goto.	Regarding claim 6, Goto discloses the sensor according to claim 5, but does not explicitly disclose wherein the second sensor includes a fourth electrode provided at a second side of the first electrode in the horizontal direction.	However, it would have been obvious to modify the sensor of Goto to have wherein the second sensor includes a fourth electrode provided at a second side of the first electrode in the horizontal direction for the purpose of adding another sensor since such a modification is simply a duplication of parts without producing a new and unexpected result (See MPEP 2144.04 VI. B.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



	/J.P.F/           Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694